11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Eric Gallardo
Appellant
Vs.       Nos. 11-01-00209-CR, 11-01-00210-CR,
11-01-00211-CR, 11-01-00212-CR, 
& 11-01-00213-CR B Appeals from Erath County
 
State of Texas
 Appellee
 
Appellant has filed in this court waivers of
the above appeals.  In each waiver,
appellant states that he Ano longer desires to pursue the appeal.@  The waivers are signed by both
appellant and his attorney. 
TEX.R.APP.P. 42.2.
The appeals are dismissed.
 
PER CURIAM
 
September 20, 2001
Do not publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.